Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 9, 2020 has been considered by the Examiner.

Drawings
Twenty-seven sheets for formal drawings were filed January 9, 2020 and have been accepted by the Examiner.

Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.   

Election/Restrictions
Applicant's election with traverse of claims 1-5 in the reply filed on April 18, 2021 is acknowledged.  However, no reasons were given for the traverse and as such, the restriction requirement is still deemed proper and is therefore made FINAL.



Claim Objections
Claim 3 is objected to for reciting “wherein said reaction diffusion model” while no reaction diffusion model was recited in claim 1 from which it depends.  It appears claim 3 should depend from claim 2 which recites a reaction diffusion model.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Leighton et al. (US 2018/0011322 A1 from Applicant’s Information Disclosure Statement) in view of Xu (WO 2018/166006 A1 from Applicant’s Information Disclosure Statement).
Regarding claim 1, Leighton discloses an optical combiner (see abstract) comprising an optically transparent substrate (105 in Fig. 1); and a patterned region (107) included in said optically transparent substrate and disposed along a wave propagation axis (106) of said substrate; wherein said patterned region is partially optically reflective and partially optically transparent (see paragraph 0028); wherein said patterned region comprises a plurality of optically transparent regions (109) of said optically transparent substrate and a plurality of optically reflective sub-pupil dots (108), and said plurality of optically reflective sub-pupil dots being inclined relative to said optical transparent substrate wave propagation axis.
Still regarding claim 1, Leighton teaches the claimed invention except for the patterned region is a growth pattern region.  Xu discloses a dot arrangement in an optical device wherein the dot arrangement is a growth pattern region (see abstract and Fig. 1).  Since both of the inventions relate to optical devices, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use a growth pattern region as disclosed by Xu in the device of Leighton for the purpose of arriving at an optical dot arrangement with high light exit efficiency. 
Regarding claims 4 and 5, Leighton discloses said optical optically transparent substrate comprises a near eye optical waveguide substrate in paragraph 0042.

Allowable Subject Matter
Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, none of the cited prior art references teach or suggest the growth pattern region is determined according to a reaction diffusion model.  “Pattern Formation in spatially heterogenous Turing reaction-diffusion models” by Page et al. is the closest prior art, which teaches a growth pattern region determined according to a reaction diffusion model, but is not used for an optical device, let alone a patterned region of optically transparent regions and optically reflective sub-pupil dots.  Claim 3 depends on claim 2.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS H CHU whose telephone number is (571)272-8655.  The examiner can normally be reached on Mon-Fri 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-239797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general or clerical nature should be directed to the Technology Center 2800 receptionist at telephone number (571) 272-1562.

Chris H. Chu
/CHRIS H CHU/           Primary Examiner, Art Unit 2874                                                                                                                                                                                                        May 18, 2022